USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
PEGASO DEVELOPMENT INC.. DOC #:
DATE FILED: _ 3/9/2020
Plaintiff,
-against- 19 Civ. 7787 (AT)
MORIAH EDUCATION MANAGEMENT ORDER
LP AND MORIAH SOFTWARE
MANAGEMENT LP.
Defendants.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for March 24, 2020 is ADJOURNED to April
16, 2020, at 11:20 a.m. By April 9, 2020, the parties shall submit their joint status letter.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
